Citation Nr: 0843200	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-24 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  In that 
decision, the RO denied service connection for hearing loss 
because evidence submitted was not new and material, and 
denied service connection for tinnitus.  

The veteran testified at a November 2008 Board hearing; the 
hearing transcript has been associated with the claims file.  

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 1994 rating decision, the RO 
denied service connection for hearing loss.

2.  Evidence received since the October 1994 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for hearing loss.



CONCLUSIONS OF LAW

1.  The October 1994 rating decision which denied service 
connection for hearing loss is final. 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the October 1994 
rating decision is new and material; the claim for service 
connection for hearing loss is reopened. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

The October 2002 VCAA notice provided the veteran with an 
explanation of the meaning of both "new" and "material" 
evidence.  However, VA did not provide notice of the 
particular type of evidence needed to substantiate elements 
found to be insufficiently shown at the time of the October 
1994 rating decision.  Although VA did not provide the 
veteran with adequate notice in regard to new and material 
evidence, in light of the Board's favorable decision on that 
issue, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA did not provide the 
veteran with VCAA notice of the type of specific evidence 
necessary to establish a disability rating or effective date.  
In the present appeal, however, the RO can correct any such 
notice deficiency on remand.  There is no indication that any 
notice deficiency reasonably affects the outcome of this 
case.  Thus, the Board finds that any failure is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

The veteran's service treatment records, VA treatment 
records, and a Board hearing transcript have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.   The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The RO previously considered and denied the veteran's claim 
for service connection for hearing loss in an unappealed 
October 1994 rating decision.  In connection with the current 
appeal, the veteran requested that his claim for service 
connection for hearing loss be reopened in August 2000.  
Subsequently, the RO found that new and material evidence had 
not been submitted in the December 2002 rating decision that 
denied service connection.  The Board is required to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For claims filed before 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2000); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

At the time of the October 1994 rating decision, the RO found 
no evidence of a hearing loss disability in active service or 
shortly thereafter.  Medical evidence of record at that time 
included service treatment records and a lay statement from 
the veteran, describing current hearing difficulties.  The 
Board notes that medical evidence of record at the time of 
the October 1994 rating decision did not provide information 
sufficient to establish a current hearing loss disability for 
VA purposes, nor did those records relate the veteran's 
hearing loss to service.    

Evidence received subsequent to the October 1994 rating 
decision, which relates to the veteran's claim, includes VA 
treatment records, a March 2002 VA audiological evaluation, 
and a November 2008 Board hearing transcript.  The Board 
finds that the new evidence submitted is material.  

A March 2002 VA audiological evaluation does not include 
specific audiometric findings, but notes a diagnosis of mild 
to moderate sensorineural hearing loss with excellent speech 
discrimination ability.  VA treatment reports additionally 
show that the veteran receives hearing aids from VA.  During 
the veteran's November 2008 Board hearing, he reported 
noticing hearing loss 20 to 30 years prior.  The veteran 
reported that he was exposed to noise in service while 
working as a diesel mechanic or diesel engineman aboard a 
submarine for two years.  He reported having work detail in 
the engine room 8 hours a day and on a regular basis.  The 
veteran also reported some post-service noise exposure from 
past hunting trips.  

The Board finds that new evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss.  New evidence shows that the veteran had 
regular exposure to loud noise in service, and establishes a 
current diagnosis of sensorineural hearing loss.  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for hearing loss.  However, 
as explained in the REMAND below, further development is 
necessary before the Board can address the merits of the 
veteran's claim.

C.  Conclusion
  
The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss. 


ORDER

The claim of entitlement to service connection for hearing 
loss is reopened, and to this extent only, the appeal is 
granted. 




REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2007).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.

The veteran has not yet been afforded a VA examination.  
During the veteran's Board hearing, he reported exposure to 
noise from working in a submarine engine room for extended 
periods of time.  The veteran reported that he first noticed 
hearing loss and tinnitus 20 to 30 years prior.  The veteran 
is currently seen at VA for sensorineural hearing loss.  The 
veteran has not yet been afforded a VA examination.  In light 
of the "low threshold" as announced in McLendon v. Nicholson, 
the Board finds that remand for a VA examination is necessary 
to determine if the veteran has a current hearing loss 
disability or tinnitus etiologically related to service.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that the Veterans 
Claims Assistance Act of 2000 (VCAA) notice requirements 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine whether the veteran has 
current bilateral hearing loss and/or 
tinnitus due to noise exposure in 
service.  The audiologist should review 
the entire claims folder, to include 
service treatment records, prior to 
examination.  The audiologist should 
state whether the veteran has current 
bilateral hearing loss and/or tinnitus, 
and if so, should state whether 
bilateral hearing loss and/or tinnitus 
is at least as likely as not related to 
service. 

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record 
and should comment on the significance, 
if any, of in-service and post-service 
noise exposure.

3.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


